Citation Nr: 1040925	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-06 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bullet wound injury 
of the right upper back.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected right 
ankle disability.

3.  Entitlement to service connection for a left knee disability, 
to include as secondary to right knee disability or a service-
connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1978, with 23 years and 9 months of prior active service.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a September 2010 videoconference hearing.  A 
transcript of the hearing is in the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected right 
ankle disability, and entitlement to service connection for a 
left knee disability, to include as secondary to right knee 
disability or a service-connected right ankle disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

The competent clinical and lay evidence of record demonstrates 
that the Veteran incurred a bullet wound injury to the right 
upper back.  


CONCLUSION OF LAW

A bullet wound injury of the right upper back was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Based on a thorough review of the record, the Board finds that 
the evidence shows that the Veteran incurred a bullet wound 
injury of the right upper back during active duty.  

The Veteran testified during the September 2010 hearing that in 
Vietnam he incurred a bullet wound to the back while a Food 
Service Sergeant delivering food supplies to Special Forces.  He 
was taken by helicopter to the hospital in Cu Chi, where he was 
treated for a couple of days.  The bullet was not removed because 
it was too close to his spine.  He then spent a couple of months 
convalescing before reporting back to his unit for duty.  

In a February 2009 VA Form 9, the Veteran stated that he took a 
bullet to the rear of his right shoulder while in Vietnam.  He 
stated he was evacuated to the hospital at Cu Chi and from there 
to the hospital at Na Trang.  The bullet still remained in his 
shoulder.  

The Board finds that the Veteran's testimony is credible and 
consistent with the places, types, and circumstances of his 
service.  38 U.S.C.A. § 1154(a).  In this regard, the Board 
observes that the Veteran's DD 214 reflects Vietnam service as 
well as an MOS of food service specialist.

The Veteran's service treatment records appear incomplete and 
include no treatment records from his period of Vietnam service.  
Nevertheless, the available records do include the report of a 
November 1970 medical examination that identifies a large scar on 
the right suprascapular region.  The Board finds that this scar 
corroborates the Veteran's reported bullet wound injury.  

In addition, a February 1979 VA X-ray examination of the 
Veteran's chest, conducted shortly after his separation, found a 
metallic bullet fragment in the soft tissues of one of the 
axillae.  A January 1998 private chest X-ray found a bullet-
shaped metallic density.  Private treatment records dated in 
March 2003 note that the Veteran had prior surgery for a rotator 
cuff.  The Board finds that these X-ray reports also corroborate 
the Veteran's testimony as to the bullet wound.  The fact that a 
bullet fragment was noted shortly after the Veteran's separation, 
in February 1979, also lends credence to his testimony. 

In light of the foregoing, the Board finds that service 
connection for a bullet wound injury of the right upper back is 
warranted.  


ORDER

Service connection for a bullet wound injury of the right upper 
back is granted.  


REMAND

A preliminary review of the record indicates that the Veteran's 
knee claims require additional development.

Turning to the Veteran's knee claims, he testified during the 
September 2010 hearing that his current knee disabilities were 
related to injuries incurred in a 1964 automobile accident while 
on active duty.  His available service treatment records reflect 
that he was in an automobile accident in May 1964, with 
involvement of the left knee.  The report of a May 1968 medical 
examination identifies a surgical scar of the right leg.  The 
Veteran's post-service medical records show left knee 
degenerative arthritis in August 1997 and right knee 
osteoarthritis in September 2005.  

In the February 2009 VA Form 9, the Veteran additionally implied 
that his arthritis of the knees was secondary to his service-
connected residuals of a right ankle fracture.

In light of the foregoing, a medical examination is warranted to 
determine the relationship, if any, between the Veteran's current 
knee disorders and his service or his service-connected right 
ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Private treatment records dated in February 2008 refer to an 
apparently private upcoming total right knee replacement.  During 
the September 2010 hearing, the Veteran testified that he had 
undergone a total right knee replacement.  As the claims file 
does not include records related to this surgery, efforts should 
be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the National Personnel 
Records Center (NPRC) provide any 
additional service treatment records for 
the Veteran.  If no additional service 
treatment records are available for the 
Veteran, the NPRC is asked to so state in 
writing. 

2.  Request that the Veteran identify and 
authorize VA to obtain any VA or private 
medical records of a right knee 
replacement.  

3.  Then, schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any disability of the right 
knee or left knee that may be present.  The 
claims file must be made available to the 
examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
the Veteran's own history, and the results 
of the clinical evaluation and any tests 
that are deemed necessary, the examiner is 
asked to opine:

A) whether it is at least as likely as 
not (50 percent or more likelihood) 
that any current disorder of the right 
or left knee is causally related to 
any in-service injury, to include the 
May 1964 automobile accident, or any 
injury resulting in the surgical scar 
of the right leg noted in May 1968; 

B) whether it is at least as likely as 
not (50 percent or more likelihood) 
that any current disorder of the right 
or left knee is causally related to 
the Veteran's service-connected right 
ankle disability; and

C) whether it is at least as likely as 
not (50 percent or more likelihood) 
that any current disorder of the left 
knee is causally related to any right 
knee disorder.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

4.  Then, readjudicate the Veteran's 
claims.  If either benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


